Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 36-55 are pending. 

Allowable Subject Matter
Claim 40-43, 49 and 54-55 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
40. The computer-implemented method of claim 36, further comprising: providing, by the computer system, second information, the second information causing the particular client device to present a dashboard user interface that concurrently displays: the circle graphical element that indicates the current value for the SEO score, with the first portion of the circle graphical element representing a proportion of the first circle that is shaded to indicate the current value of the SEO score;
a second circle graphical element that indicates a current value for an accessibility score, a proportion of the second circle graphical element being shaded to indicate the current value for the accessibility score; and
a third circle graphical element that indicates a current value for a quality assurance (QA) score, a proportion of the third circle graphical element being shaded to indicate the current value of the QA score, wherein the proportion of the first circle that is shaded is different from the proportion of the second circle that is shaded and the proportion of the third circle that is shaded.
41. The computer-implemented method of claim 40, further comprising: receiving, by the computer system, an indication that first user input selected the first circle graphical element that indicates the current value for the SEO score; and providing, by the computer system as a result of the first user input having selected the first circle, information to cause the particular client device to present an SEO user interface that includes at least one of (1) the circle graphical element that indicates the current value for the SEO score and (ii) the indications of multiple categories of issues with the website that resulted in the SEO score being less than the perfect value.
42. The computer-implemented method of claim 36, further comprising providing, by the computer system, information to cause the particular client device to concurrently present a display of multiple issues with the particular website from among the plurality of issues that resulted in the SEO score being less than the perfect value, the display of multiple issues including a concurrent display of content that includes:
(i) first text that indicates a first issue with the website that resulted in the SEO score being less than the perfect value;
(ii) a first issue score that results from existence of the first issue, wherein the first issue score contributes to the current value for the SEO score being less than the perfect value;
(iii) second text that indicates a second issue with the website that resulted in the SEO score being less than the perfect value; and
(iv) a second issue score that results from existence of the second issue, wherein the second issue score that contributes to the current value for the SEO score being less than the perfect value.
43. The computer-implemented method of claim 36, wherein the indications of multiple categories of issues with the website are presented by the particular client device in ranked order from a highest-impact category of the multiple categories of issues to a lowest-impact category of the multiple categories of issues, based on an affect that each respective category of issues has on the current value of the SEO score being less than the perfect value.
49. The computerized system of claim 45, wherein the operations further comprise: providing second information, the second information causing the particular client device to present a dashboard user interface that concurrently displays:
the circle graphical element that indicates the current value for the SEO score, with the first portion of the circle graphical element representing a proportion of the first circle that is shaded to indicate the current value of the SEO score;
a second circle graphical element that indicates a current value for an accessibility score, a proportion of the second circle graphical element being shaded to indicate the current value for the accessibility score; and 
a third circle graphical element that indicates a current value for a quality assurance (QA) score, a proportion of the third circle graphical element being shaded to indicate the current value of the QA score, wherein the proportion of the first circle that is shaded is different from the proportion of the second circle that is shaded and the proportion of the third circle that is shaded.
54. The system of claim 52, wherein the web analysis server system is further configured to:
provide second information, the second information causing the particular client device to present a dashboard user interface that concurrently displays:
the circle graphical element that indicates the current value for the SEO score, with the first portion of the circle graphical element representing a proportion of the first circle that is shaded to indicate the current value of the SEO score;
a second circle graphical element that indicates a current value for an accessibility score, a proportion of the second circle graphical element being shaded to indicate the current value for the accessibility score; and
a third circle graphical element that indicates a current value for a quality assurance (QA) score, a proportion of the third circle graphical element being shaded to indicate the current value of the QA score, wherein the proportion of the first circle that is shaded is different from the proportion of the second circle that is shaded and the proportion of the third circle that is shaded.
55. The system of claim 54, wherein the web analysis server system is further configured to:
receive, from the particular client device, an indication that first user input selected the first circle graphical element that indicates the current value for the SEO score; and
provide, as a result of the first user input having selected the first circle, information to cause the particular client device to present an SEO user interface that includes at least one of (i) the circle graphical element that indicates the current value for the SEO score and (ii) the indications of multiple categories of issues with the website that resulted in the SEO score being less than the perfect value.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 36-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stoufffer (US 2009/0132524) in view of Gropp (US 2008/0268951) and further in view of Edwards (US 2008/0133500)     
Regarding claim 36, Stouffer discloses:
analyzing, by a computer system, webpages of a website to determine a current value for a search engine optimization (SEO) score of the website, the current value for the SEO score being less than a perfect value from among potential values for the SEO score; 
Stouffer [0006] According to another aspect, the optimization engine may provide suggestions for raising a search engine score for a website or other network document. Based on the optimization engine's analysis, potential areas for improvement may be identified and methods for making such improvements may be generated. Once changes are made to the website, the user may immediately see the difference in score by requesting an on-demand re-analysis (or re-crawl) of the website.

identifying, by the computer system, a plurality of issues with the website that result in the website not having the perfect value for the SEO score; and 
Stouffer [0006] According to another aspect, the optimization engine may provide suggestions for raising a search engine score for a website or other network document. Based on the optimization engine's analysis, potential areas for improvement may be identified and methods for making such improvements may be generated. Once changes are made to the website, the user may immediately see the difference in score by requesting an on-demand re-analysis (or re-crawl) of the website.

providing, by the computer system, information to cause a particular client device to concurrently present: 

(i) a circle graphical element that indicates the current value for the SEO score, wherein a first portion of the circle graphical element is presented in a first manner and a second portion of the circle graphical element is presented in a second manner, a size of the first portion indicating the current value for the SEO score of the website, and 
Stouffer discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Gropp discloses:
Gropp [0029] FIG. 6 depicts a graphical user interface screen for presenting statistics using pie charts, such as pie charts 68 and 69. As shown, the pie chart 68 illustrates score statistics for a first team ("Team 1") and the pie chart 69 illustrates touchdown statistics of a second team ("Team 2"). The charts 68 and 69 allow for the quick comparison of statistics across multiple teams.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stouffer to obtain above limitation based on the teachings of Gropp for the purpose of using a pie chart to illustrate score statistics for a first team ("Team 1") and score statistics of a second team ("Team 2") 
Furthermore, regarding SEO score, Stouffer discloses:
Stouffer [0006] According to another aspect, the optimization engine may provide suggestions for raising a search engine score for a website or other network document.

(ii) indications of multiple categories of issues with the website, the multiple categories of issues including different respective sets of issues from the plurality of issues with the website.
Stouffer discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Edwards discloses:  
	Edwards [0004] One tool that has been developed for evaluating performance of a website is U.S. Patent Application Publication No. 2004/0176992 A1 by Santos et al. (the '992 publication). The '992 publication describes a method for evaluating performance of a website and generating a rating for the website. An agent may interact with a website using a behavior model and collect performance data, such as a website response time, product and service availability, and ease of use. The performance data may then be used to generate a performance rating for the website that customers can view.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stouffer to obtain above limitation based on the teachings of Edwards for the purpose of evaluating performance of a website and generating a rating for the website.  

Regarding claim 37, the combination of Stouffer, Gropp and Edwards discloses wherein the circle graphical element includes a display of a text number that corresponds to the current value for the SEO score.
Gropp [0029] FIG. 6 depicts a graphical user interface screen for presenting statistics using pie charts, such as pie charts 68 and 69. As shown, the pie chart 68 illustrates score statistics for a first team ("Team 1") and the pie chart 69 illustrates touchdown statistics of a second team ("Team 2"). The charts 68 and 69 allow for the quick comparison of statistics across multiple teams.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stouffer to obtain above limitation based on the teachings of Gropp for the purpose of using a pie chart to illustrate score statistics for a first team ("Team 1") and score statistics of a second team ("Team 2") 
Furthermore, regarding SEO score, Stouffer discloses:
Stouffer [0006] According to another aspect, the optimization engine may provide suggestions for raising a search engine score for a website or other network document.

Claim(s) 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Stoufffer, Gropp and Edwards and further in view of Keren (US 2016/0055490) 
Regarding claim 38 the combination of Stoufffer, Gropp and Edwards discloses the elements of the claimed invention as noted but does not disclose further comprising providing, by the computer system, information to cause the particular client device to concurrently present a graph that indicates a history values for the SEO score over time, the graph being distinct from the circle graphical element that indicates the current value for the SEO score.  However, Keren discloses:
	Keren [0220] In the Evaluation module, multiple websites that are owned by the client are concurrently presented on the screen. A scroll down may reveal the next websites in the evaluation level the user views. The line for each evaluated website includes basic information, the score section and a graph showing the evaluation score of the website over time.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Stoufffer, Gropp and Edwards to obtain above limitation based on the teachings of Keren for the purpose of showing the evaluation score of the website over time.

Claim(s) 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Stoufffer, Gropp, Edwards and Keren and further in view of Huang (US 2007/0255606).          
Regarding claim 39 the combination of Stoufffer, Gropp, Edwards and Keren discloses the elements of the claimed invention as noted but does not disclose wherein the graph includes: an x-axis that is labelled with dates; a y-axis that is labelled with scores on a scale from 0 to 100; and a line that identifies values for the SEO score over multiple different dates.  However, Huang discloses:
	Huang [0042] Referring to FIG. 7, graph 56 comprises a Y-axis that indicates DSA scores by different IC service flows. The Graph 56 also comprises a X-axis that indicates weekly dates. In this example, the one week DSA score 58 for circuit probe testing is 86% and the two week DSA score 60 for circuit probe testing is 78%. This means that, in this example, the accuracy of the two week forecast is less than the accuracy of the one week forecast.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Stoufffer, Gropp, Edwards and Keren to obtain above limitation based on the teachings of Huang for the purpose of providing a graph comprising a Y-axis that indicates DSA scores by different IC service flows and a X-axis that indicates weekly dates. 
    
Claim(s) 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Stoufffer, Gropp and Edwards
Regarding claim 44, the combination of Stouffer, Gropp and Edwards discloses the first portion of the circle graphical element comprises a first part of a circumference of the circle graphical element; the second portion of the circle graphical element comprises a second part of the circumference of the circle graphical element; and the second part of the circumference of the circle graphical element represents a remainder of the circumference of the circle graphical element that is unoccupied by the first part of the circumference of the circle graphical element.
Gropp [0029] FIG. 6 depicts a graphical user interface screen for presenting statistics using pie charts, such as pie charts 68 and 69. As shown, the pie chart 68 illustrates score statistics for a first team ("Team 1") and the pie chart 69 illustrates touchdown statistics of a second team ("Team 2"). The charts 68 and 69 allow for the quick comparison of statistics across multiple teams.

Claim(s) 45-46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stouffer in view of Gropp and further in view of Edwards.     
Regarding claim 45, Stouffer discloses:
one or more processors; and one or more computer-readable devices including instructions that, when executed by the one or more processors, cause the computerized system to perform operations, including: 
	Stouffer [0040], Fig 2.

analyzing webpages of a website to determine a current value for a search engine optimization (SEO) score of the website, the current value for the SEO score being less than a perfect value from among potential values for the SEO score; 
Stouffer [0006] According to another aspect, the optimization engine may provide suggestions for raising a search engine score for a website or other network document. Based on the optimization engine's analysis, potential areas for improvement may be identified and methods for making such improvements may be generated. Once changes are made to the website, the user may immediately see the difference in score by requesting an on-demand re-analysis (or re-crawl) of the website.

identifying a plurality of issues with the website that result in the website not having the perfect value for the SEO score; and 
Stouffer [0006] According to another aspect, the optimization engine may provide suggestions for raising a search engine score for a website or other network document. Based on the optimization engine's analysis, potential areas for improvement may be identified and methods for making such improvements may be generated. Once changes are made to the website, the user may immediately see the difference in score by requesting an on-demand re-analysis (or re-crawl) of the website.

providing information to cause a particular client device to concurrently present:

 (i) a circle graphical element that indicates the current value for the SEO score, wherein a first portion of the circle graphical element is presented in a first manner and a second portion of the circle graphical element is presented in a second manner, a size of the first portion indicating the current value for the SEO score of the website, and 
Stouffer discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Gropp discloses:
Gropp [0029] FIG. 6 depicts a graphical user interface screen for presenting statistics using pie charts, such as pie charts 68 and 69. As shown, the pie chart 68 illustrates score statistics for a first team ("Team 1") and the pie chart 69 illustrates touchdown statistics of a second team ("Team 2"). The charts 68 and 69 allow for the quick comparison of statistics across multiple teams.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stouffer to obtain above limitation based on the teachings of Gropp for the purpose of using a pie chart to illustrate score statistics for a first team ("Team 1") and score statistics of a second team ("Team 2") 
Furthermore, regarding SEO score, Stouffer discloses:
Stouffer [0006] According to another aspect, the optimization engine may provide suggestions for raising a search engine score for a website or other network document.

(ii) indications of multiple categories of issues with the website, the multiple categories of issues including different respective sets of issues from the plurality of issues with the website.
Stouffer discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Edwards discloses:  
	Edwards [0004] One tool that has been developed for evaluating performance of a website is U.S. Patent Application Publication No. 2004/0176992 A1 by Santos et al. (the '992 publication). The '992 publication describes a method for evaluating performance of a website and generating a rating for the website. An agent may interact with a website using a behavior model and collect performance data, such as a website response time, product and service availability, and ease of use. The performance data may then be used to generate a performance rating for the website that customers can view.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stouffer to obtain above limitation based on the teachings of Edwards for the purpose of evaluating performance of a website and generating a rating for the website.

Regarding claim 46, the combination of Stouffer, Gropp and Edwards discloses wherein the circle graphical element includes a display of a text number that corresponds to the current value for the SEO score.
Gropp [0029] FIG. 6 depicts a graphical user interface screen for presenting statistics using pie charts, such as pie charts 68 and 69. As shown, the pie chart 68 illustrates score statistics for a first team ("Team 1") and the pie chart 69 illustrates touchdown statistics of a second team ("Team 2"). The charts 68 and 69 allow for the quick comparison of statistics across multiple teams.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stouffer to obtain above limitation based on the teachings of Gropp for the purpose of using a pie chart to illustrate score statistics for a first team ("Team 1") and score statistics of a second team ("Team 2") 
Furthermore, regarding SEO score, Stouffer discloses:
Stouffer [0006] According to another aspect, the optimization engine may provide suggestions for raising a search engine score for a website or other network document.

 Claim(s) 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Stoufffer, Gropp and Edwards and further in view of Keren (US 2016/0055490) 
Regarding claim 47 the combination of Stoufffer, Gropp and Edwards discloses the elements of the claimed invention as noted but does not disclose further comprising providing, by the computer system, information to cause the particular client device to concurrently present a graph that indicates a history values for the SEO score over time, the graph being distinct from the circle graphical element that indicates the current value for the SEO score.  However, Keren discloses:
	Keren [0220] In the Evaluation module, multiple websites that are owned by the client are concurrently presented on the screen. A scroll down may reveal the next websites in the evaluation level the user views. The line for each evaluated website includes basic information, the score section and a graph showing the evaluation score of the website over time.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Stoufffer, Gropp and Edwards to obtain above limitation based on the teachings of Keren for the purpose of showing the evaluation score of the website over time.    
 
Claim(s) 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Stoufffer, Gropp, Edwards and Keren and further in view of Huang (US 2007/0255606).          
Regarding claim 48 the combination of Stoufffer, Gropp, Edwards and Keren discloses the elements of the claimed invention as noted but does not disclose wherein the graph includes: an x-axis that is labelled with dates; a y-axis that is labelled with scores on a scale from 0 to 100; and a line that identifies values for the SEO score over multiple different dates.  However, Huang discloses:
	Huang [0042] Referring to FIG. 7, graph 56 comprises a Y-axis that indicates DSA scores by different IC service flows. The Graph 56 also comprises a X-axis that indicates weekly dates. In this example, the one week DSA score 58 for circuit probe testing is 86% and the two week DSA score 60 for circuit probe testing is 78%. This means that, in this example, the accuracy of the two week forecast is less than the accuracy of the one week forecast.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Stoufffer, Gropp, Edwards and Keren to obtain above limitation based on the teachings of Huang for the purpose of providing a graph comprising a Y-axis that indicates DSA scores by different IC service flows and a X-axis that indicates weekly dates. 

Claims 50, is/are rejected under 35 U.S.C. 103 as being unpatentable over Stouffer in view of Gropp and further in view of Edwards.   
a website analysis server system to assess website quality; and
	Stouffer [0057] Link quality analysis 757 displays factors that contribute to the value and strength of links in the website as illustrated in FIG. 7F. Thus, link quality analysis 757 might include a number of broken links 773 (i.e., links that do not lead to a valid destination), number of dangling links 775 (i.e., links to non-indexable or webpages that do not have any followable links), number of nofollow links 777 (i.e., links tagged with the rel=nofollow attribute) and number of non-editorial links 779. Non-editorial links 779 refer to links that were not mentioned in the context of writing about a particular subject matter that was of importance to the webpage being linked to.

a particular client device to provide a graphical user interface (GUI) presenting information on website quality as determined by the website analysis server system, 
	Stouffer abstract An optimization engine allows website publishers and other network document publishers to view and navigate statistics and scoring methodologies of a search engine. Publishers may thus gain a better understanding of how their website or network document is scored and how to optimize those documents to increase a search engine score. The user is thus able to navigate the network from the perspective of a search engine, viewing webpages, websites, and links in the same way a search engine would analyze them. Upon making changes to a website or network document, publishers may further request on-demand re-crawling of their website or network document to view changes in the score. Alerts may also be activated by a user to notify the user when certain conditions are met.

wherein the website analysis server system is configured to: 

analyze webpages of a website to determine a current value for a search engine optimization (SEO) score of the website, the current value for the SEO score being less than a perfect value from among potential values for the SEO score; 
Stouffer [0006] According to another aspect, the optimization engine may provide suggestions for raising a search engine score for a website or other network document. Based on the optimization engine's analysis, potential areas for improvement may be identified and methods for making such improvements may be generated. Once changes are made to the website, the user may immediately see the difference in score by requesting an on-demand re-analysis (or re-crawl) of the website.

identify a plurality of issues with the website that result in the website not having the perfect value for the SEO score; and 
Stouffer [0006] According to another aspect, the optimization engine may provide suggestions for raising a search engine score for a website or other network document. Based on the optimization engine's analysis, potential areas for improvement may be identified and methods for making such improvements may be generated. Once changes are made to the website, the user may immediately see the difference in score by requesting an on-demand re-analysis (or re-crawl) of the website.

provide information to cause the particular client device to concurrently present in the GUI: 

(i) a circle graphical element that indicates the current value for the SEO score, wherein a first portion of the circle graphical element is presented in a first manner and a second portion of the circle graphical element is presented in a second manner, a size of the first portion indicating the current value for the SEO score of the website, and 
Stouffer discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Gropp discloses:
Gropp [0029] FIG. 6 depicts a graphical user interface screen for presenting statistics using pie charts, such as pie charts 68 and 69. As shown, the pie chart 68 illustrates score statistics for a first team ("Team 1") and the pie chart 69 illustrates touchdown statistics of a second team ("Team 2"). The charts 68 and 69 allow for the quick comparison of statistics across multiple teams.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stouffer to obtain above limitation based on the teachings of Gropp for the purpose of using a pie chart to illustrate score statistics for a first team ("Team 1") and score statistics of a second team ("Team 2") 
Furthermore, regarding SEO score, Stouffer discloses:
Stouffer [0006] According to another aspect, the optimization engine may provide suggestions for raising a search engine score for a website or other network document.

(ii) indications of multiple categories of issues with the website, the multiple categories of issues including different respective sets of issues from the plurality of issues with the website.
Stouffer discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Edwards discloses:  
	Edwards [0004] One tool that has been developed for evaluating performance of a website is U.S. Patent Application Publication No. 2004/0176992 A1 by Santos et al. (the '992 publication). The '992 publication describes a method for evaluating performance of a website and generating a rating for the website. An agent may interact with a website using a behavior model and collect performance data, such as a website response time, product and service availability, and ease of use. The performance data may then be used to generate a performance rating for the website that customers can view.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stouffer to obtain above limitation based on the teachings of Edwards for the purpose of evaluating performance of a website and generating a rating for the website.  

Regarding claim 51, the combination of Stouffer, Gropp and Edwards discloses wherein the circle graphical element includes a display of a text number that corresponds to the current value for the SEO score.
Gropp [0029] FIG. 6 depicts a graphical user interface screen for presenting statistics using pie charts, such as pie charts 68 and 69. As shown, the pie chart 68 illustrates score statistics for a first team ("Team 1") and the pie chart 69 illustrates touchdown statistics of a second team ("Team 2"). The charts 68 and 69 allow for the quick comparison of statistics across multiple teams.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stouffer to obtain above limitation based on the teachings of Gropp for the purpose of using a pie chart to illustrate score statistics for a first team ("Team 1") and score statistics of a second team ("Team 2") 
Furthermore, regarding SEO score, Stouffer discloses:
Stouffer [0006] According to another aspect, the optimization engine may provide suggestions for raising a search engine score for a website or other network document.

Claim(s) 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Stoufffer, Gropp and Edwards and further in view of Keren 
Regarding claim 52, the combination of Stoufffer, Gropp and Edwards discloses the elements of the claimed invention as noted but does not disclose further comprising providing, by the computer system, information to cause the particular client device to concurrently present a graph that indicates a history values for the SEO score over time, the graph being distinct from the circle graphical element that indicates the current value for the SEO score.  However, Keren discloses:
	Keren [0220] In the Evaluation module, multiple websites that are owned by the client are concurrently presented on the screen. A scroll down may reveal the next websites in the evaluation level the user views. The line for each evaluated website includes basic information, the score section and a graph showing the evaluation score of the website over time.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Stoufffer, Gropp and Edwards to obtain above limitation based on the teachings of Keren for the purpose of showing the evaluation score of the website over time.

Claim(s) 53 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Stoufffer, Gropp, Edwards and Keren and further in view of Huang (US 2007/0255606).          
Regarding claim 53, the combination of Stoufffer, Gropp, Edwards and Keren discloses the elements of the claimed invention as noted but does not disclose wherein the graph includes: an x-axis that is labelled with dates; a y-axis that is labelled with scores on a scale from 0 to 100; and a line that identifies values for the SEO score over multiple different dates.  However, Huang discloses:
	Huang [0042] Referring to FIG. 7, graph 56 comprises a Y-axis that indicates DSA scores by different IC service flows. The Graph 56 also comprises a X-axis that indicates weekly dates. In this example, the one week DSA score 58 for circuit probe testing is 86% and the two week DSA score 60 for circuit probe testing is 78%. This means that, in this example, the accuracy of the two week forecast is less than the accuracy of the one week forecast.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Stoufffer, Gropp, Edwards and Keren to obtain above limitation based on the teachings of Huang for the purpose of providing a graph comprising a Y-axis that indicates DSA scores by different IC service flows and a X-axis that indicates weekly dates. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETIENNE PIERRE LEROUX whose telephone number is (571)272-4022. The examiner can normally be reached Monday through Friday, 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571 272 4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ETIENNE P LEROUX/Primary Examiner of Art Unit 2161